DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites “A brake for preventing rotation of a segment of a transmission line used for actuation of control surfaces of an aircraft” in line 1 of the claim.  It is not clear what the applicant is considering by the control surfaces (wing flaps, landing gear, or landing wheels, etc.) of an aircraft and it is also not clear if the brake is actuable during an operation of the aircraft or during a maintenance of the aircraft specifically of the wing flaps.  Claim further recites “the first and second clamp portions configured to apply a pressure” in line 8 of the claim.  It is not clear what the applicant is considering as to how such pressure is applied and if the pressure applied automatically or manually.  Appropriate correction is required. 
Regarding claim 23, the claim recites “the adjustment member adjustable in a toolless manner” in line 3 of the claim.  It is not clear what the applicant is considering by adjustable in a toolless manner as if the adjustment member adjustable automatically or manually by hand.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Boudreaux (US 4,464,127).
Regarding claim 21, Boudreaux discloses a brake (10 in fig. 1) for preventing rotation of a segment of a transmission line used for actuation of control surfaces of an aircraft, the brake comprising: 
a retaining arm (18) configured for connection to a fixed element of the aircraft; 
a clamp (65) including a first clamp portion having a first engagement surface (74) and a second clamp portion having a second engagement surface (75) facing the first engagement surface, the first and second clamp portions movable with respect to each other so as to vary a distance between the first and second engagement surfaces, the first and second clamp portions configured to apply a pressure toward each other with the segment of the transmission line being received between the first and second engagement surfaces; and 
a connection member (28-31, 50) interconnecting the clamp and the retaining arm, the connection member selectively configurable between an unlocked configuration allowing relative movement between the clamp and the retaining arm and a locked configuration preventing the relative movement between the clamp and the retaining arm.
Re-claim 22, Boudreaux discloses a first cushioning pad (74) defining the first engagement surface and a second cushioning pad (75) defining the second engagement surface.
Re-claim 23, Boudreaux discloses an adjustment member (62A) engaged to the first and second clamp portions and adjustable to vary the distance between the first and second engagement surface, the adjustment member adjustable in a toolless manner.
Re-claim 27, Boudreaux discloses the connection member (28-31, 50) is a first connection member, the brake further comprising a second connection member interconnecting the clamp and the retaining arm, the first and second connection members selectively configurable between the unlocked configuration and the locked configuration.





Claims 21-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by (FR 722464 A).
Regarding claim 21, FR ‘464 discloses a brake (fig. 1) for preventing rotation of a segment of a transmission line used for actuation of control surfaces of an aircraft, the brake comprising: 
a retaining arm (d3) configured for connection to a fixed element of the aircraft; 
a clamp (a, a1) including a first clamp portion (a) having a first engagement surface (a2) and a second clamp portion (a1) having a second engagement surface (a2) facing the first engagement surface, the first and second clamp portions movable with respect to each other so as to vary a distance between the first and second engagement surfaces, the first and second clamp portions configured to apply a pressure toward each other with the segment of the transmission line being received between the first and second engagement surfaces; and 
a connection member (e, d1, d2) interconnecting the clamp and the retaining arm, the connection member selectively configurable between an unlocked configuration allowing relative movement between the clamp and the retaining arm and a locked configuration preventing the relative movement between the clamp and the retaining arm.
Re-claim 22, FR ‘464 discloses a first cushioning pad (top a2) defining the first engagement surface and a second cushioning pad (bottom a2) defining the second engagement surface.
Re-claim 23, FR ‘464 discloses an adjustment member (the knob e1) engaged to the first and second clamp portions and adjustable to vary the distance between the first and second engagement surface, the adjustment member adjustable in a toolless manner.
Re-claim 24, FR ‘464 discloses the adjustment member includes a knob (the knob e1) threadingly engaged to a rod (e1), the rod having a fixed position with respect to the first clamp portion, the knob movable along a longitudinal direction of the rod upon rotation, the knob configured to provide a force against the second clamp portion toward the first clamp portion upon movement of the knob along the longitudinal direction of the rod.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over (FR 722464 A) in view of Huang (CN 106481695 A).
Regarding claim 25, FR ‘464 discloses all claimed limitations as set forth above including connecting members disposed in openings of the retaining arm (d3) but fails to disclose a self-aligning as recited in the claim.  However, Huang discloses a brake mechanism (figs. 1-2) comprising a retaining arm (1) having a bearing connection (2).  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to use bearing as taught by Huang to connect the retaining arm of FR ‘464 will improve the connection while preventing the retaining arm from being damaged. 

Allowable Subject Matter
Claims 26 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 29-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                      

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657